CAPITAL WORLD BOND FUND, INC. Part B Statement of Additional Information December 1, 2007 (as supplemented April 7, 2008) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of Capital World Bond Fund, Inc. (the "fund" or "WBF") dated December 1, 2007. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: Capital World Bond Fund, Inc. Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 2
